Citation Nr: 1761014	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-15 657A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus prior to January 30, 2015, and in excess of 50 percent on an extraschedular basis.   

2.  Entitlement to an evaluation in excess of 0 percent for hallux valgus of the right great toe.

3.  Entitlement to an evaluation in excess of 0 percent for hallux valgus of the left great toe.

4.  Entitlement to service connection for a sleep disorder other than obstructive sleep apnea (OSA), to include as secondary to service connected disability. 

5.  Entitlement to service connection for osteoarthritis of the left ankle, to include as secondary to pes planus.

6.  Entitlement to service connection for osteoarthritis of the right foot, to include as secondary to pes planus. 

7.  Entitlement to service connection for OSA, to include as secondary to service connected disability.   

8.  Entitlement to service connection for a heart murmur. 

9.  Entitlement to service connection for hypertension, to include as secondary to diabetes.  

10.  Entitlement to rating in excess of 10 percent for chronic gastritis.   

11.  Entitlement to service connection for dizziness, to include as secondary to tinnitus.  

12.  Entitlement to service connection for headaches, to include as secondary to tinnitus.  

13.  Entitlement to service connection for chronic pain syndrome, to include as secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the by the above Department of Veterans Affairs (VA) Regional Office (RO).  

Issues 1 thru 6 listed on the Title Page were perfected with the submission of a January 2015 substantive appeal following an April 2014 statement of the case (SOC) addressing these matters.  As an interim rating decision issued in June 2015-while the claim for an increased rating for pes planus was pending on appeal-increased the rating for this disability to 50 percent effective from January 30, 2015, this matter has been recharacterized as set forth on the Title Page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation).  In addition, and based on testimony presented to the undersigned at a January 2017 hearing (a transcript from which is of record), the claim for service connection for a sleep disorder has been bifurcated as set forth on the Title Page.  The undersigned at the January 2017 hearing also assumed jurisdiction of claims for service connection for a heart murmur and hypertension, which were addressed by the RO in a February 2010 SOC. 

With respect to issues 10 through 13 as listed on the Title Page, argument submitted by the Veteran in October 2010 represents a notice of disagreement with the respect to the denial of claims for an increased rating for chronic gastritis and service connection for dizziness, headaches, and chronic pain syndrome by an August 2010 rating decision.  As such, while these issues are not currently on appeal, an SOC must be completed with respect to these matters.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The decision below implements the withdrawals of the claims for increased ratings for hallux valgus of the right and left great toe and the claims for service connection for left ankle and right foot disabilities at the hearing before the undersigned and will adjudicate the matter of entitlement to a rating in excess of 10 percent for bilateral pes planus prior to January 30, 2015.  The remaining issues for consideration addressed in the REMAND portion of the decision below require additional processing or development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the January 2017 hearing, the Veteran withdrew his appeal with respect to the claims for increased ratings for hallux valgus of the right and left great toe and service connection for left ankle and right foot disabilities. 

2.  Pronounced bilateral pes planus has been demonstrated for the entirety of the appeal period.   

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran with respect to the claims for increased ratings for hallux valgus of the right and left great toe and service connection for left ankle and right foot disabilities have been met.  
38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
 
2.  The criteria for a 50 percent rating for bilateral pes planus for the entirety of the appeal period from February 22, 2011, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 5276 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the January 2017 hearing before the undersigned, the Veteran withdrew his appeal with respect to the claims for increased ratings for hallux valgus of the right and left great toe and service connection for left ankle and right foot disabilities.  Accordingly, the Board does not have jurisdiction to review these aspects of the appeal, and these claims are dismissed.

II. Entitlement to a Rating in excess of 10 Percent for Bilateral Pes Planus Prior to January 30, 2015

Given the completely favorable resolution of the matter adjudicated below, no discussion of whether the statutory and regulatory notice and development requirements codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) and C.F.R. 3.159 (2017) have been met with respect to this matter is necessary

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Pursuant to DC 5276, 10 percent rating is assigned for moderate symptoms of bilateral or unilateral pes planus, manifested by the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus (20 percent if unilateral), manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus (30 percent if unilateral), manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, DC 5276. 

As indicated in the Introduction, a June 2015 rating decision increased the rating for pes planus to 50 percent effective from January 30, 2015.  The RO selected the effective date for this increase based on receipt of a letter dated January 30, 2015,  from W.S., D.P.M., who indicated that an evaluation of the Veteran on that date revealed, in part, pronounced pronation of the subtalar joints with rear foot eversion and an antalgic gait.  A disability benefits questionnaire (DBQ) completed by this podiatrist dated in February 2015 that accompanied this found that due to the chronic and painful nature of the Veteran's pes planus and resulting functional limitations in his feet, he was unable to engage in any employment which requires repeated walking and standing. 

It has been contended by and on behalf of the Veteran, to include in sworn testimony to the undersigned, that the symptomatology relied upon by the RO in assigning the 50 percent rating has been demonstrated throughout the appeal period, to include by a February 2012 DBQ completed by the same podiatrist who submitted the January 30, 2015, DBQ.  In this regard, the referenced February 2012 DBQ noted that the Veteran's pes planus impacted the Veteran's ability to work due to "great difficulty [in] standing and walking."  Also demonstrated on this DBQ were some of the manifestations warranting a 50 percent rating under DC 5276, to include extreme tenderness of the plantar surfaces of both the feet and bilateral marked pronation.  

As set forth above, when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, and all benefit of the doubt will be resolved in the Veteran's favor in determining the proper rating for assignment.  38 C.F.R. §§ 4.3, 4.7; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, given the competent and presumed credible assertions of pronounced disability in the feet throughout the appeal period and the finding on the February 2012 DBQ, the undersigned has resolved all reasonable doubt in favor of the Veteran and finds that the criteria for a 50 percent rating for bilateral pes planus are met for the entirety of the appeal period from the date of receipt of the claim for increase of February 22, 2011.  Id., 38 C.F.R. § 4.71a, DC 5276.  

As indicated, the highest compensable rating under DC 5276 is 50 percent, and the diagnostic codes pertaining to the rating of foot disabilities codified at DCs 5276-5285 do not otherwise provide a scheduler rating in excess of 50 percent; as such, the above determination represents the maximum assignable schedular rating for the service connected pes planus.  The matter of entitlement to a rating in excess of 50 percent on an extraschedular basis will be addressed in the Remand below.  

ORDER

The appeal with respect to the claim for an evaluation in excess of 0 percent for hallux valgus of the right great toe is dismissed. 

The appeal with respect to the claim for an evaluation in excess of 0 percent for hallux valgus of the left great toe is dismissed. 

The appeal with respect to the claim for service connection for osteoarthritis of the left ankle, to include as secondary to pes planus, is dismissed.

The appeal with respect to the claim for service connection for osteoarthritis of the right foot, to include as secondary to pes planus, is dismissed. 

A 50 percent rating for bilateral pes planus for the entirety of the appeal period from February 22, 2011, is granted, subject to the regulations governing the payment of monetary awards.  

REMAND

As an initial matter, testimony to the undersigned presented at the January 2017 hearing before the undersigned referred to the possibility of additional relevant private treatment reports that have not been obtained, to include from treatment provided by Dr. Amy Warner [some of whose records are on file] and Dr. Sheila Robertson.  The AOJ will be directed to obtain any additional private treatment records, as well as updated VA treatment records, which are currently of record dated through March 2014.   

With respect to the matter of an extraschedular rating for bilateral pes planus, testimony to the undersigned and evidence of record has raised the possibility of entitlement to such a rating, and the AOJ will be requested to arrange for the proper development of this matter, to include scheduling the Veteran for a VA examination and referring the matter to the VA Director of Compensation and Pension Service. 

With respect to the claim for service connection for OSA and a sleep disorder other than OSA, a January 2011 statement by a private otolaryngologist opined that the Veteran's "sleep disorder, primary insomnia, is proximately due to tinnitus disorder," and the Veteran's wife, a registered nurse, linked the Veteran's difficulty IN falling asleep and reduced quality and quantity of sleep to his service-connected tinnitus in a November 2011 statement.  Given this indication of sleep difficulties possibly being related to the Veteran's service connected tinnitus, and the fact that the record also reflects a diagnosis of OSA-and the discussion at the January 2017 hearing linking such to gastritis and/or other service connected disability-the undersigned finds that a medical opinion is necessary to distinguish between any current sleep disorder unrelated to OSA from that related to OSA, and determine whether any current sleep disorder currently present is etiologically related to service or service connected disability in order to fulfill the duty to assist.  
38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the claims for service connection for a heart murmur and hypertension, to include as secondary to diabetes, based on testimony with respect to these matters, and review of the medical record which includes evidence of both conditions, the undersigned finds that a VA examinations addressing these claims that includes relevant etiology opinions is also necessary with respect to these claims.  Id.  In this regard, while a heart murmur was not shown at an April 2007 VA examination, and such was the basis for the denial of service connection for this condition, a Grade I-II/VI systolic murmur was shown in service, and it is possible that despite the April 2007 examination finding, a current examination may detect the presence of a heart murmur, and such would require an opinion as to its relationship to service or service connected disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289  (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Finally with respect to the claims for an increased rating for chronic gastritis and service connection for dizziness, headaches, and chronic pain syndrome, the AOJ will be directed to complete an SOC with respect to these matters.  Manlincon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and assist him in obtaining any additional private treatment records he identifies, to include from Drs. Warner and Robertson.  All attempts to obtain any records must be documented in the claims file.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all records of VA outpatient treatment dated after March 2014.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. 5103A(b)(2) (2012) and 38 C.F.R. § 3.159(e) (2017).

3.  Arrange for a VA examination to assess the severity of the Veteran's pes planus.  The examiner must also address functional impairment, if any, during flare-ups. The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record.

4.  Refer the Veteran's claim for a rating in excess of 50 percent for bilateral pes planus to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted for this disability.

5.  Arrange for a VA examination to address the claims for service connection for OSA and a sleep disorder other than OSA.  The electronic record must be available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions as to whether is as likely as not (a 50% or higher degree of probability) that:

(1) The Veteran's OSA is causally related to service, or 

(2) The Veteran's OSA is etiologically related to service connected disability, to include by way of aggravation.   

(3) The Veteran has a sleep disorder other than OSA that is causally related to service, or 

(4) The Veteran has a sleep disorder other than OSA that is causally related to service connected disability, to include by way of aggravation.

For ease of reference, the service connected disorders are chronic lymphocytic leukemia with anemia; post-traumatic stress disorder; pes planus; diabetes; tinnitus; chronic gastritis; chronic left ankle disability; erectile dysfunction and impotency associated with diabetes; and hallux valgus of the left and right great toes.  

The rationale for each opinion offered should be provided, with consideration of the lay assertions presented by and on behalf of the Veteran.

6.  Arrange for a VA examination to address the claims for service connection for a heart murmur and hypertension.  The electronic record must be available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions as to whether is as likely as not (a 50% or higher degree of probability) that:

(1) The Veteran has a heart murmur or hypertension that is causally related to service, or 

(2) The Veteran's hypertension is causally related to diabetes, to include by way of aggravation.

The rationale for each opinion offered should be provided, with consideration of the lay assertions presented by and on behalf of the Veteran.

7.  Furnish to the Veteran and his representative an SOC with respect to the claims for an increased rating for chronic gastritis and service connection for dizziness, headaches, and chronic pain syndrome, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to any of these claims.  The Veteran and his representative are hereby reminded that to obtain appellate review of any of these claims, a timely appeal must be perfected; that is, within 60 days of the issuance of the SOC addressing these claims. 

8.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claims on appeal to the Board that have been remanded.  If a benefit sought on appeal remains denied, the AOJ shall issue an appropriate supplemental SSOC.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


